DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment files 09/20/22 has been entered. Claims 1-10 and 21-22 are pending in the application. Claims 11-20 have been canceled and claims 21-22 are new. Applicant’s amendment to the Claims have overcome each and every 35 USC 112 rejection previously set forth in the Non-Final Office Action mailed 06/20/2022.

Claim Rejections - 35 USC § 112
As noted above, the 35 USC 112 rejection previously set forth has been overcome by amendment to the claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 and 21-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an Abstract idea without significantly more. 

With respect to claim 1 the limitation(s): 
generating a default signature for a machine based on simulations of the machine;
comparing the default signature to a normal signature of the machine in operation at a first time; and
based on the comparing, determining whether a default mode of operation will occur to the machine at a second time after the first time.

These limitation(s) is/are directed to an abstract idea and would fall within the “Mental Processes” grouping of abstract ideas. The above portion(s) of the claim(s) constitute(s) an abstract idea because:
The limitation “generating a default signature for a machine based on simulations of the machine”, as drafted, is an act of observation and evaluation that, under its broadest reasonable interpretation, covers performance of the limitation(s) in the mind. That is, nothing in the claim language precludes the Step(s) from practically being performed in the mind. For example, “generating” in the context of this claim encompasses the user manually generating a signature of a fault for a machine.
The limitation “comparing the default signature to a normal signature of the machine in operation at a first time”, as drafted, is an act of observation and evaluation that, under its broadest reasonable interpretation, covers performance of the limitation(s) in the mind. That is, nothing in the claim language precludes the Step(s) from practically being performed in the mind. For example, “comparing” in the context of this claim encompasses the user manually comparing a default signature to a normal signature from a machine.
The limitation “based on the comparing, determining whether a default mode of operation will occur to the machine at a second time after the first time”, as drafted, is an act of observation and evaluation that, under its broadest reasonable interpretation, covers performance of the limitation(s) in the mind. That is, nothing in the claim language precludes the Step(s) from practically being performed in the mind. For example, “determining” in the context of this claim encompasses the user manually determining if a default will occur to a machine.

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

This judicial exception is not integrated into a practical application because the non- abstract additional elements of the claims do not impose meaningful limits on practicing the abstract idea(s) recited in the preceding claim(s). In particular, the claims recited the additional elements of: 
“A predictive maintenance method” does not integrate the abstract idea into a practical application, because it is recited at such a high-level of generality that it is viewed as generally linking the use of the judicial exception to maintenance. Generally linking the use of the judicial exception to a particular technological environment or field of use, fails to integrate the abstract ideas into a practical application, because the claim does not specify what practical application the claim is directed to.
The limitation(s) regarding “using a computer aided design system” and “a control system” does/do not integrate the abstract idea into a practical application because the claim limitation is a generic computer component performing the generic computer function of receiving, storing, and comparing data such that it amounts to no more than mere instruction to apply the exception using a generic computer component.
“based on the determining that the default mode of operation will occur to the machine at the second time, controlling the machine so that it operates in a normal mode or avoids the default mode of operation when the machine is in operation at the second time” does not integrate the abstract idea into a practical application because the claim does not specify what practical application the claim is directed to. Rather the limitation is recited at such a high-level of generality that it amounts to no more than adding insignificant extra- solution activity to the judicial exception, i.e. insignificant application. In particular, under its broadest reasonable interpretation the limitation, as drafted, covers operating a machine in a normal mode. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they are regarded as an insignificant application that does not impose limitations on the abstract ideas recited in the claim. 

As such Examiner does NOT view that the claims:
-Improve the functioning of a computer, or to any other technology or technical field;
-Apply the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b); 
-Effect a transformation or reduction of a particular article to a different state or thing -see MPEP 2106.05(c); or 
-Apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – see MPEP 2106.05(e) and Vanda Memo.
 
The claim(s) does/do not include additional elements that are sufficient to amount to  significantly more than the judicial exception because the additional elements are well- understood, routine, and conventional (WURC) functions. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “predictive maintenance” is seen as generally linking the use of the judicial exception to a particular technological environment. Linking a judicial exception to a technological environment cannot provide an inventive concept. Similarly, with regards to the additional element of “controlling the machine so that it operates in a normal mode or avoids the default” are viewed as insignificant extra- solution activity, such as operating a machine in a normal mode and, therefore, does not provide an inventive concept. Similarly, with regards to the additional element(s) of “using a computer aided design system” and “a control system” is/are view as a generic computer component performing the generic computer function of receiving, storing, and comparing data such that it amounts to no more than mere instruction to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
Examiner further notes that such additional elements are viewed to be well - understood, routine, and conventional (WURC) as evidenced by: 
Muenz et al. (US 20200003821 A1), Nicholas (US 20190050513 A1), Ghelam (US 20120179326 A1), Salahshoor et al. (US 20160071004 A1), Howard et al. (US 20080228338 A1), and Ghrayeb et al. (US 20210240178 A1).

Considering the claim as a whole, one of ordinary skill in the art would not know the practical application of the present invention since the claims do not apply or use the judicial exception in some meaningful way. As currently claimed, Examiner views that the additional elements do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, because the claims fails to recite clearly how the  judicial exception is applied in a manner that does not monopolize the exception because the limitation regarding “predictive maintenance”, “operates in a normal mode”, “using a computer aided design system”, and “a control system” can be viewed as a field of use, insignificant application, and any device and do not impose a meaningful limitation describing what problem is being remedied or solved.

Dependent claims 2-10 and 21-22 when analyzed as a whole are held to be patent
ineligible under 35 U.S.C. 101 because the additionally recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below: there are no additional element(s) in the dependent claims that adds a meaningful limitation to the abstract idea to make the claims significantly more than the judicial exception (abstract idea).
Claims 21 recite limitations regarding data gathering steps and insignificant application necessary or routine to implement the abstract idea and thus are not significantly more than the abstract idea and viewed to be well known routine and conventional as evidenced by the prior art shown above. 
Claims 2-10, 21-22 further limit the abstract idea with an abstract idea, such as a “mental process”, and thus the claims are still directed to an abstract idea without significantly more. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 7, 11-13, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muenz et al. (US 20200003821 A1) in view of Nicholas (US 20190050513 A1).

Regarding Claim 1. (Currently Amended) Muenz teaches:
A predictive maintenance method (See Fig. 1, Fig. 4, para[0002]: identifying faults in power supply systems.), comprising the steps of: 
generating, using a computer aided design system (See para[0030]: systems and a computer program product for the execution of the inventive methods.), a default signature for a machine based on simulations of the machine (See Fig. 1, para[0023], para[0027], para[0033], and para[0041]: In this manner patterns are obtained that correspond to simulated faults. A simulated fault pattern.); 
comparing the default signature to a normal signature of the machine in operation at a first time (See Fig. 2, para[0004], para[0034]: With the PMUs, high-resolution and time-synchronous currents and voltages can be measured at various points in power supply systems. The measured PMU values, or more particularly, the corresponding fault pattern y, are compared with the fault patterns simulated in advance for the current power supply system state.); 
Muenz is silent as to the language of:
based on the comparing, determining whether a default mode of operation will occur to the machine at a second time after the first time; and
based on the determining that the default mode of operation will occur to the machine at the second time, controlling, by a control system, the machine so that it operates in a normal mode or avoids the default mode of operation when the machine is in operation at a second time.
Nevertheless Nicholas teaches:
based on the comparing (See para[0011], para[0015], para[0192] – para[0193], and para[0198]: a given failure model may take as inputs sensor and/or actuator measurements from one or more sensors and/or actuators and output a probability that the given failure will occur within the given timeframe in the future. One or more failure patterns indicating sensor and/or actuator measurement trends around the occurrence of a failure.), determining whether a default mode of operation will occur to the machine at a second time after the first time (See para[0011], para[0060], para[0125], para[0134] – para[0136], and para[0193]: A predictive model may receive as inputs sensor data from a particular set of asset sensors and output a likelihood that one or more particular events could occur at the asset within a particular period of time in the future.); and
based on the determining that the default mode of operation will occur to the machine at the second time (See para[0011] and para[0198]: the failure model that receives as inputs various sensor and/or actuator data and outputs a probability between zero and one that a failure will occur within a period of time.), controlling, by a control system (See , the machine so that it operates in a normal mode or avoids the default mode of operation when the machine is in operation at a second time (See para[0011], para[0024], and para[0231]: a model-workflow pair may cause an asset to monitor certain operating conditions and when certain conditions exist, modify a behavior that may help facilitate preventing an occurrence of a particular event.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Muenz by based on the comparing, determining whether a default mode of operation will occur to the machine at a second time after the first time; and based on the determining that the default mode of operation will occur to the machine at the second time, controlling, by a control system, the machine so that it operates in a normal mode or avoids the default mode of operation when the machine is in operation at a second time such as that of Nicholas. Muenz and Nicholas are analogous to the instant application, because all of the references are directed to the same field of endeavor. Nicholas teaches, “That is, by the time the asset-monitoring system triggers an indicator, a failure within the asset may have already occurred (or is about to occur), which may lead to costly downtime, among other disadvantages” (See para[0007]). Nicholas further teaches, “modify a behavior that may help facilitate preventing an occurrence of a particular event” (See para[0011]). One of ordinary skill would have been motivated to modify Muenz, because determining whether a default will occur would help to prevent a failure from occurring and decrease downtime of a machine, as recognized by Nicholas.

Regarding Claim 2. (Original) Muenz teaches:
The predictive maintenance method claim 1, 
wherein the step of generating the default signature includes generating the default signature for a component (See para[0003], para[0011]: Individual components or equipment. Fault patterns. A modeling of the power supply of system components.) of the machine based on simulations of the component of the machine (See para[0003], para[0011] – para[0012], para[0027]: Individual components or equipment. A modeling of the power supply of system components. The measurable variables specific to the power supply system are determined by way of simulation.).

Regarding Claims 3 and 7. (Currently Amended) Muenz teaches:
The predictive maintenance method claim 1, or the predictive maintenance method claim 2,
wherein the step of comparing comprises comparing the normal signature to a representation of the default signature (See Fig. 2, and para[0034]: The measured PMU values, or more particularly, the corresponding fault pattern y, are compared with the fault patterns simulated in advance for the current power supply system state.).

Regarding Claim 21. (New) Muenz teaches: 
The predictive maintenance method of claim 1, 
wherein the normal signature comprises one of data received in real time (See Fig. 5 and para[0040]: PMU measured values.) and data forecasted based on prior acquired data (See Fig. 1, Fig. 4, and para[0031]: a system 1 for the simulation of states of a power supply system.).

Claim(s) 4-6 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muenz et al. (US 20200003821 A1) in view of Nicholas (US 20190050513 A1) as applied to claims 3 and 7 above, and further in view of Ghelam (US 20120179326 A1).

Regarding Claims 4 and 8. (Original) Muenz is silent as to the language of:
The predictive maintenance method claim 3, or the predictive maintenance method claim 7,
wherein the representation of the default signature includes a trend line representing the default signature.
Nevertheless Ghelam teaches:
wherein the representation of the default signature includes a trend line representing the default signature (See Fig. 7, para[0095], and para[0189] – para[0191]: A trend-tracking curve. Tracking trends in the values of these parameters or observing their approach to abnormal operating thresholds (failure state) makes it possible to perform a prognosis. A curve 26 tracking the trend.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Muenz wherein the representation of the default signature includes a trend line representing the default signature such as that of Ghelam. Muenz and Ghelam are analogous to the instant application, because all of the references are directed to the same field of endeavor. Ghelam teaches, “Tracking trends in the values of these parameters or observing their approach to abnormal operating thresholds (failure state) makes it possible to perform a prognosis” (See para[0190]). One of ordinary skill would have been motivated to modify Muenz, because using a trend line to represent a default signature would help to track parameters as the parameters approach a failure state and make a prognosis of the machine, as recognized by Ghelam.

Regarding Claims 5 and 9. (Original) Muenz is silent as to the language of:
The predictive maintenance method claim 3, or the predictive maintenance method claim 7,
wherein the representation of the default signature includes a threshold level.
Nevertheless Ghelam teaches:
wherein the representation of the default signature includes a threshold level (See Fig. 7 and para[0189] – para[0191]: a threshold line 25.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Muenz wherein the representation of the default signature includes a threshold level such as that of Ghelam. Muenz and Ghelam are analogous to the instant application, because all of the references are directed to the same field of endeavor. Ghelam teaches, “Tracking trends in the values of these parameters or observing their approach to abnormal operating thresholds (failure state) makes it possible to perform a prognosis” (See para[0190]). One of ordinary skill would have been motivated to modify Muenz, because using a threshold would help to track when measurement reaches a failure state, as recognized by Ghelam.

Regarding Claims 6 and 10. (Original) Muenz is silent as to the language of:
The predictive maintenance method claim 3, or the predictive maintenance method claim 7,
wherein the representation of the default signature includes a single maximum value.
Nevertheless Ghelam teaches:
wherein the representation of the default signature includes a single maximum value (See Fig. 7 and para[0189] – para[0191]: a threshold line 25.) (Examiner note: Ghelam’s  threshold line show Fig. 7 is being interpreted as a maximum value.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Muenz wherein the representation of the default signature includes a single maximum value such as that of Ghelam. Muenz and Ghelam are analogous to the instant application, because all of the references are directed to the same field of endeavor. Ghelam teaches, “Tracking trends in the values of these parameters or observing their approach to abnormal operating thresholds (failure state) makes it possible to perform a prognosis” (See para[0190]). One of ordinary skill would have been motivated to modify Muenz, because using a maximum would help to track when measurement reaches a failure state, as recognized by Ghelam.

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muenz et al. (US 20200003821 A1) in view of Nicholas (US 20190050513 A1) as applied to claim 1 above, and further in view of Ghrayeb et al. (US 20210240178 A1).

Regarding Claim 22. (New) Muenz is silent as to the language of:
The predictive maintenance method of claim 1, 
wherein the normal signature comprises comparing a portion of the default signature to a portion of the normal signature as it is received in real time.
Nevertheless Ghrayeb teaches:
wherein the normal signature comprises comparing a portion of the default signature to a portion of the normal signature as it is received in real time (See Fig. 3A – Fig. 3B, para[0013], para[0027], and para[0037]: Comparing the first suspicious pattern to a second pattern of a second anomalous sensory input behavior. The sensory inputs may be received constantly and may be received in real-time or near real-time. the first suspicious pattern may be determined to be correlated above the predetermined threshold even when only part of the second pattern is correlated with the first suspicious pattern, or part of it.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Muenz wherein the normal signature comprises comparing a portion of the default signature to a portion of the normal signature as it is received in real time such as that of Ghrayeb. Muenz and Ghrayeb are analogous to the instant application, because all of the references are directed to the same field of endeavor. Ghrayeb teaches, “For example, the second pattern that was previously determined to indicate a machine failure may include five anomalies that developed into a machine failure, having particular characteristics, and arranged in a certain order. According to the same example, although the first suspicious pattern includes only three anomalies, at a certain point in time, a correlation above a predetermined threshold between the first suspicious pattern and the second pattern may still be determined” (See para[0037]). One of ordinary skill would have been motivated to modify Muenz, because comparing a portion of normal signature and the default signature would have helped to determine a correlation between the two signatures even if the two signatures contain differences, as recognized by Ghrayeb.

Response to Arguments
Applicant's arguments filed 09/20/2022 have been fully considered but they are not persuasive.
Applicant argues that: Accordingly, when the claims, as amended, of the instant application are properly considered as a whole, it is clear that the claims are not directed to an abstract idea and are directed to patent-eligible subject matter.
Applicant’s arguments with respect to the rejection of the amended independent claim 1 under 35 USC 101 have been fully considered but are not persuasive. As described in further detail under the 35 USC 101 rejection above, the judicial exceptions recited in the independent claims are seen as being practically performed in the human mind because nothing in the claims prevents a user from manually performing the recited judicial exceptions. Referring to the MPEP 2106.04(a)(2), “If a claim recites a limitation that can practically be performed in the human mind, with or without the use of a physical aid such as pen and paper, the limitation falls within the mental processes grouping, and the claim recites an abstract idea.” The test for whether a claim recites a judicial exception is not whether each and every limitation recited in a claim can practically be performed in the human mind, but rather if the recited judicial exception can practically be performed in the human mind. Further, the non-abstract additional elements recited in the independent claims are seen as either generally linking the use of the judicial exception to a particular technological environment or field of use; adding insignificant extra-solution activity to the judicial exception; or mere instructions to implement an abstract idea on a computer. Claim 1 recites the limitation “controlling the machine so that it operates in a normal mode or avoids the default mode of operation when the machine is in operation at the second time” which does not integrate the abstract idea into a practical application because the claim does not specify what practical application the claim is directed to. Rather the limitation is recited at such a high-level of generality that it amounts to no more than adding insignificant extra- solution activity to the judicial exception, i.e. insignificant application. In particular, under its broadest reasonable interpretation, the recited limitation, as drafted, merely requires, in a situation in which a machine is currently operating in a normal mode and a default mode of operation will occur to the machine at a second time, that the machine continue to operate in a normal mode. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they are regarded as an insignificant application that does not impose limitations on the abstract ideas recited in the claim.

Applicant argues that: While conventional machine operation techniques may be known to detect default modes, those conventional machine operation techniques fail to avoid or preempt the default mode during normal mode until it takes place. The pending claims solve this problem by providing a predictive maintenance technique, which is an improved machine operation technique that determines that a default mode will take place in the future and accordingly controls the machine to prevent the default mode so that the machine can continue to operate in the normal mode in the future.
Applicant’s arguments with respect to the rejection of the amended independent claim 1under 35 USC 101 have been fully considered but are not persuasive. Referring to the MPEP 2106.04(a)(2), Step 2A: whether a claim is directed to a judicial exception, “Step 2A is a two-prong inquiry, in which examiners determine in Prong One whether a claim recites a judicial exception, and if so, then determine in Prong Two if the recited judicial exception is integrated into a practical application of that exception.” As described in further detail under the 35 USC 101 rejection above, the non-abstract additional elements of the independent claims are seen as either generally linking the use of the judicial exception to a particular technological environment or field of use; adding insignificant extra-solution activity to the judicial exception; or mere instructions to implement an abstract idea on a computer. Further, the non-abstract additional elements are not seen as integrating the claim as a whole into a practical application because the non- abstract additional elements are well understood, routine, and conventional activity that as shown by the recited references is widely prevalent or in common use in the relevant industry. Further, it is noted that the features upon which applicant relies (i.e., controls the machine to prevent the default mode) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The amended claim 1 recites the limitation “controlling the machine so that it operates in a normal mode”, which, based on a broadest reasonable interpretation of the limitation, is broader than controls the machine to prevent the default mode. As the amended claim 1 recites a judicial exception and is not integrated into a practical application the 35 USC 101 rejection is maintained.

Applicant argues that: Therefore, the Applicant submits that the cited references whether taken alone or combined fail to disclose or suggest at least some of the features recited in independent claim 1. Accordingly, Applicant respectfully requests that the rejection of claims 1-3, and 7 be withdrawn.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARTER W FERRELL whose telephone number is (571)272-0551. The examiner can normally be reached Monday - Friday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARTER W FERRELL/Examiner, Art Unit 2863        

/YOSHIHISA ISHIZUKA/Primary Examiner, Art Unit 2863